[Cite as Siltstone Resources, L.L.C. v. Ohio Pub. Works Comm., 2020-Ohio-729.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                 BELMONT COUNTY

                              SILTSTONE RESOURCES, LLC,

                                         Plaintiff-Appellee,

                                                     v.

                            STATE OF OHIO PUBLIC WORKS
                                COMMISSION ET AL.,

                                     Defendants-Appellants


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 18 BE 0042


                                     Motion for Reconsideration

                                         BEFORE:
                  Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                              JUDGMENT:
                                                Denied.


  Atty. Andrew P. Lycans, Critchfield, Critchfield, & Johnson, LTD., 225 North Market
  Street, P.O. Box 599, Wooster, Ohio 44691 and Atty. Manmeet S. Walia, Siltstone
  Resources, LLC, 1801 Smith Street, Suite 2000, Houston, Texas 77002 for Plaintiff-
  Appellee, Siltstone Resources, LLC, and

  Atty. Michael DeWine, Ohio Attorney General, Atty. Jennifer Croskey, Atty. James
  Patterson, Atty. Rachel Huston, Atty. Christie Limbert, Atty. Leigh Bayer, Assistant
                                                                                      –2–


 Attorneys General, Executive Agencies Section, 30 East Broad Street, 26th Floor,
 Columbus, Ohio 43215 for Defendant-Appellant, State of Ohio Public Works
 Commission, and

 Atty. William B. Benson, Atty. Maribeth Meluch, Isaac, Wiles Burkholder & Teetor,
 LLC, Two Miranova Place, Suite 700, Columbus, Ohio 43215 for Defendant-Appellee,
 The Guernsey County Community Development Corporation and

 Atty. Aaron M. Bruggeman, Atty. Christine Schirra, Atty. Daniel C. Gibson, Atty.
 Matthew W. Warnock , Atty. Kara Herrnstein, Bricker & Eckler LLP, 100 South Third
 Street, Columbus, Ohio 43215 and Atty. Zachary M. Simpson, Gulfport Energy
 Corporation, 14313 North May Avenue, Suite 100, Oklahoma City, Oklahoma 73134
 for Cross-Claim Defendant-Appellee, Gulfport Energy Corporation and

 Atty. Richard V. Zurz, Jr., Slater & Zurz, LLP, One Cascade Plaza, Akron, Ohio
 44308, for Cross-Claim Defendants-Appellees, Patriot Land Co. and James Coffelt,
 and

 Atty. John Kevin West, Steptoe & Johnson PLLC, 41 South High Street, Suite 2200,
 Columbus, Ohio 43215 and Atty. Kara Herrnstein, Bricker & Eckler LLP, 100 South
 Third Street, Columbus, Ohio 43215 for Cross-Claim Defendant-Appellee, Windsor
 Ohio, LLC and

 Atty. David K. Schaffner, Schaffner Law Offices, Co., L.P.A, 132 Fair Avenue, N.W.,
 New Philadelphia, Ohio 44663 and Atty. Kara Herrnstein, Bricker & Eckler LLP, 100
 South Third Street, Columbus, Ohio 43215 for Cross-Claim Defendant-Appellee,
 Whispering Pines, LLC and

  Atty. Erik A. Schramm, Atty. Kyle W. Bickford, Hanlon, Estadt, McCormick &
 Schramm Co., LPA, 46457 National Road West, St. Clairsville, Ohio 43950 and Atty.
 Kara Herrnstein, Bricker & Eckler LLP, 100 South Third Street, Columbus, Ohio
 43215 for Cross-Claim Defendant-Appellee, Axebridge Energy, LLC and

 Atty. Scott M. Zurakowski, Atty. William G. Williams, Atty. Matthew W. Onest,
 Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A., 4775 Munson Street N.W., P.O.
 Box 36963, Canton, Ohio 44735 and Atty. Kara Herrnstein, Bricker & Eckler LLP, 100
 South Third Street, Columbus, Ohio 43215 for Cross-Claim Defendant-Appellee,
 Eagle Creek Farm Properties, Inc. and

 Atty. William J. Taylor, Atty. Scott D. Eickelberger, Atty. Ryan H. Linn, Atty. David J.
 Tarbert, Kincaid, Taylor & Geyer, 50 North Fourth Street, P.O. Box 1030, Zanesville,
 Ohio 43702, Atty. Kara Herrnstein, Bricker & Eckler LLP, 100 South Third Street,
 Columbus, Ohio 43215 for Cross-Claim Defendant-Appellee, The Bank of Nova
 Scotia and




Case No. 18 BE 0042
                                                                                         –3–


  Atty. Kevin L. Colosimo, Atty. Christopher A. Rogers, Atty. Daniel P. Craig, Frost
  Brown Todd LLC, 501 Grant Street, Suite 801, Pittsburgh, Pennsylvania 15219 for
  Cross-Claim Defendant-Appellee, American Energy-Utica Minerals, LLC.

                                          Dated:
                                     February 26, 2020

 PER CURIAM.

       {¶1}   Defendant-appellee, Gulfport Energy, has filed a motion for reconsideration
asking this court to reconsider our decision and judgment entry in which we reversed and
remanded the judgment of the Belmont County Common Pleas Court. See Siltstone
Resources, LLC v. Ohio Pub. Works Commission, 7th Dist. Belmont No. 18 BE 0042,
2019-Ohio-4916, 137 N.E.3d 144. Defendant-appellee, Guernsey County Community
Development Corporation, has likewise filed a motion for reconsideration of that decision
along with a motion for leave to file the motion for reconsideration.
       {¶2}   App.R. 26, which provides for the filing of an application for reconsideration
in this court, includes no guidelines to be used in the determination of whether a decision
is to be reconsidered and changed. Matthews v. Matthews, 5 Ohio App.3d 140, 143, 450
N.E.2d 278 (10th Dist.1981).      The test generally applied is whether the motion for
reconsideration calls to the attention of the court an obvious error in its decision or raises
an issue for our consideration that was either not at all or was not fully considered by us
when it should have been. Id. An application for reconsideration is not designed for use
in instances where a party simply disagrees with the conclusions reached and the logic
used by an appellate court. State v. Owens, 112 Ohio App.3d 334, 336, 678 N.E.2d 956
(11th Dist.1996). Rather, App.R. 26 provides a mechanism by which a party may prevent
miscarriages of justice that could arise when an appellate court makes an obvious error
or renders an unsupportable decision under the law. Id.
       {¶3}   A motion for reconsideration must be filed within ten days of the judgment.
App.R. 26(A)(1)(a).    Our judgment in this case was filed on November 25, 2019.
Therefore, any motions for reconsideration had to be filed by December 5, 2019. Both
Gulfport and Guernsey County filed their motions on December 6, 2019. Thus, both
motions were untimely.
       {¶4}   App.R. 14(B) provides:



Case No. 18 BE 0042
                                                                                      –4–


      For good cause shown, the court, upon motion, may enlarge or reduce the
      time prescribed by these rules or by its order for doing any act, or may
      permit an act to be done after the expiration of the prescribed time. The
      court may not enlarge or reduce the time for filing a notice of appeal or a
      motion to certify pursuant to App. R. 25. Enlargement of time to file an
      application for reconsideration or for en banc consideration pursuant to App.
      R. 26(A) shall not be granted except on a showing of extraordinary
      circumstances.

(Emphasis added).
      {¶5}   Thus, per the Appellate Rules, an appellate court may permit an act to be
done after the expiration of the prescribed time when good cause is shown. But this
standard does not apply to motions for reconsideration. An appellate court only has the
authority to grant leave to file a delayed motion for reconsideration if there is a showing
of extraordinary circumstances. In this case, neither Gulfport nor Guernsey County have
indicated any extraordinary circumstances. Gulfport does not provide any reason for its
late filing. And the only reason Guernsey County provided is that it did not receive a copy
of the decision until December 2, 2019, which does not constitute an extraordinary
circumstance.
      {¶6}      For the reasons stated, the applications for reconsideration are denied.



 JUDGE GENE DONOFRIO


 JUDGE CHERYL L. WAITE


 JUDGE CAROL ANN ROBB

                                 NOTICE TO COUNSEL

 This document constitutes a final judgment entry.




Case No. 18 BE 0042